Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2, 4, 6-8, 10, 12, 14-17, 19-21 and 23-28 are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, des not disclose, teach or fairly suggest at least the following elements of independent claims 1, 7, 14, 15 and 24:

Claims 1 and 14
performing color correction of a chroma signal of said decoded standard dynamic range picture responsive at least to said maximum display luminance of said mastering display to obtain a corrected chroma signal; and
reconstructing said high dynamic range picture from said obtained high dynamic range luminance signal and said corrected chroma signal

Claims 7, 15 and 24
(in determining a standard dynamic range picture from mapping the high dynamic range picture) also map a color signal of said high dynamic range picture into a 

For example, Messmer (US 2015/0042890) discloses managing SDR content that has been normalized to HDR range [Fig. 6 and paragraphs 76 (“…stage 64…pass through the decoded video…to normalization stage 68…to normalize SDR content of the video to the HDR range…Block 67 is configured to generate equalized video in response to the normalized stream from stage 68”), 77 (“…Stage 64 may assert to element 66…which selects…metadata from codec 51 or…generated in stage 64…to block 67”)].  However, it does not suggest that the color management is based on maximum display luminance of said mastering display.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Minoo (US 10,687,080)—[Figs. 1, 3]
Segall, Andrew (“Scalable Coding of High Dynamic Range Video,” IEEE International Conference on Image Processing, 16 Sept.-19 Oct. 2007)
Boitard et al. (“Chroma scaling for high dynamic range video compression,” IEEE International Conference on Acoustics, Speech and Signal Processing, 1 March 2016)
Reinhard et al. (“High Dynamic Range Video Production, Delivery and Rendering,” SMPTE Motion Imaging Journal (Volume: 124, Issue: 4, 26 October 2015)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 17, 2021